REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 10, 12, 13, 14, drawn to a breath control device comprising a Piston mechanism.
Group 2, claim(s) 11, 15, drawn to a breath control device comprising a spring loaded push button mechanism.
Group 3, claim 16, drawn to a breath control device comprising a ball bearing mechanism.

 	 It is noted that the claims recite combinations of limitations not supported by the disclosure.  In particular, claim 16 recites a combination of groups I and III which is not supported by the disclosure, and claims 11 and 15 recite a combination of groups I and II which is not supported by the disclosure.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of a breath control device comprising: at least one longitudinal tube having a wall provided with at least one resilient part, an open proximal end configured to permit a flow of air therethrough, and a closed distal end; at least one opening formed in said wall and configured to permit said flow of air therethrough. This technical feature is not a special technical feature as it does not make Bennett et al. (US P.G. Pub. 2017/0333661 A1).  Bennett et al. discloses a breath control device comprising: at least one longitudinal tube (Fig. 4, Cylinder 110) having a wall provided with at least one resilient part (Par. [0006], Ln. 4-7.), an open proximal end configured to permit a flow of air therethrough (Fig. 4, Central gas opening 120), and a closed distal end (Fig. 4, Lower end 117, Par. [0021], Ln. 1-8. The lower end includes a rotatable lever to adjust the displacement of the piston. The lower end is closed as it permits no airflow); at least one opening formed in said wall (Fig. 4, Side venting passage 121 and non-return flap 122, Par. [0022] Ln. 1-7.) and configured to permit said flow of air therethrough (Par. [0022], Ln. 1-3.). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON J STEWART whose telephone number is (571)272-7462.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached at 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CARSON JAMES STEWART/Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784